Case 19-11665-mdc            Doc 26      Filed 08/26/19 Entered 08/26/19 18:25:31                  Desc Main
                                         Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
                                                               :
PANATIOTA G. GETSOS                                                   BK. No. 19-11665 MDC
                                                               :
                                  Debtor
                                                               :
                                                                      Chapter No. 13
                                                               :
FULTON BANK, N.A.
                                                               :
                                  Movant
                                                               :
                 v.
                                                               :
PANATIOTA G. GETSOS
                                                               :
                                                               :
                 and                                                  11 U.S.C. §§ 362 and 1301
                                                               :
WILLIAM C. MILLER, ESQ. (Trustee)
                                                               :
GEORGE GETSOS (Non-Filing Co-Debtor)
                                                               :
                        Respondents

                                  CERTIFICATION OF NO ANSWER

         I counsel for the Movant, hereby certify that no answer has been served or filed to the Motion for Relief
and that a Default Order may be entered granting the Movant relief from the automatic stay.



 Date: August 26, 2019                              /s/ Jerome Blank, Esquire
                                                    Jerome Blank, Esq., Id. No.49736
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31625
                                                    Fax Number: 215-568-7616
                                                    Email: jerome.blank@phelanhallinan.com
